Case 4:18-cV-O4464 Document 1-1 Filed in TXSD on 11/26/18

IN THE
UNITED STATES DISTRICTFCUURT

HOUSTON DIvISIoN

. Earnest Blueitt Jr.,

Plaintiff
v.
Bryan Collier/ in his official capacity
Kevin Belt, TDCJ Jr. Warden, CID Goree Unit
Jamie Williams, Sir. Practice Manager
DA§Ruby, Nurse Practitioner

Goldie Jones, Certified Medication Aid,

Defendants

MEMORANDUM

TO THE HONORABLE UNITED STATES DISTRICT COURT:

Come now Earnest Blueitt Jr.

for § 1983 complaint and the plaintiff will show the following:

JURISDICTION AND VENUE

 

This Court has jurisdiction~over this action pursuant to 28 U.S.C

Page 1 of 11

“de$mW?
§g\\i\\¥m came

mm §6
wd J. Bfad\°¥\‘

55
te:i °*°’

o"_'

?_0\'6

sum 01 C°““

(plaintiff) and brings his application

1331 (Federal Questions) § 1343 (Civil Rights), and § 2201(ijarmxmyi

Act). Venue is proper in this Court,

pursuant to 28 U.S.C.

§ 1391

 

Case 4:18-cV-O4464 Document 1-1 Filed in TXSD on 11/26/18 Page 2 of 11

(b)(2) because a substantial part of the events or ommissions giving

rise to the claim occurred in this district.

PARTIES

j
Earnest Blueitt, Plaintiff
Bryan Collier, TDCJ EXecutive Director, Defendant
Kevin Belt, TDCJ Jr- Warden CID Goree Unit, Defendant
Jamie Williams, Sir. Practice Manager, Defendant
DA Ruby, Nurse Practitioner, Defendant

w

Goldie Jones, Certified Medication Aid, Defendant

STATEMENT OEYTHEHCASEF

 

The plaintiff Earnest Blueitt Jr., is a TDCJ-ID offender serving 3
years who complained in the State about medical attention and deli-

berate indifference. On May 24,2012 a comparison report under(MR#

imad§i;iaé’~

 

3 5 04451\1. ) d i sbil=“ayad " that '*`t;`_t”lfe:rzé€@ri S'f_.af;`liil afgf a.'r"`l<§»""ac`r"éwa:"i th a
a distal fibula fracture in his right ankle, see Exhibit(A). Final
results was givin on June`21¢2012, see Exhibit(B) pages 1 thru 5.
The plaintiff Eeferred his complaint to PREFERRED IMAGI[NGl who gave
CLINICAL HISTORY, TECHNIQUE, FINDIN§§ and IMPRESSION On July 10,2017/
see Exhibit (G)- On June 21,2018 the plaintiff received§ifbm their
Texas Department of Criminal Justice Health Summary for(HassUicmjon
Work Assignment/Hk%trhjjon$ "No lifting more than 25 lbs"? "Lower

bunk only"/ No climbing", M EXT Hrs."l No walking on wet uneven sur-

faces" ,“No temperture extremes and No humidity extremes/ see Exhibit

ii.

 

Case 4:18-0V504464 Document 1-1 Fli|ed in TXSD on 11/26/18 Page 3 of 11

TABLE` OF CONTENTS`

JURISDICTION AND_vENUE . ............................... i
INDEX oF AUTHORITIES ......... - ............ v ............. 2
PARTIES:. ...... n ....................................... ii
STATEMENTTOF THEECASE .. .............. ,................ii-3
BACKGROUND ............ ,..§ .......................... ...§-4
PLRA REQUIREMENTS'.°....` ............. - ............... .¢;A¥§§
`LEGAL AUTHORITIES ............... _ ..................... ;§Q§

coNcLUsIoN....................._........,...........__;3_9”
PRAYER FOR RELIEF ........................ ; ............ 95

Appendices are seperately attached.

 

Case 4:18-cV-O4464 Document 1-1' Filed in TXSD on 11/26/18 Page 4 of 11

LEGAL AUTHORITIES

'Tillery v. Queny 719 F§ supp. 1256, 1308 (w.D. Pa. 1989), affd,

907 F.2df418 (3d Cir. 1990) ..................................... 9
Estelle v: Gamble, 429 U.S. 97, 104 (1976) ....................... 7
TeXas Government Annoted 501.151 Ga),(b) and (c) ................. 617

§.S. Constitutions

 

\

§ight Amendment ..r ..............................................

7,9,10
Eleventh amendment .............................................. 6
F

 

Case 4:18-cV-O4464 Document 1-1 Filed in TXSD on 11/26/18 Page 5 of 11

(C). Plaintiff filed a Step 1 grievance March 25,2018 complaining

about

medical disregarding medical attention concerning the pain he was experiencing:

in his right ankle and having to work against medical restrictions.

Jamie Williams (Sr. Practice Manager's) disposition was that Medi

cal

did'nt haw§to mmq§anyujmnges§n his medical restrictions on April 13,2018,

see Exhibit (D)l Plaintiff filed his Step 1 grievance April`25,201

8 l di:."!_'

satiAsfied.iwith_the;response at Stepul:and?thisicomplaint;waslexhaustedlMay 3,2018.

Background:

The plaintiff Earnest Blueitt Jr. a Texas state inmate incarcerat

on the CID Goree Unit, who has exhausted his remedies in the state-

ed

with no prevail to obtain adequate medical care.lhe;dahmiffcwnu¥dslm

has complained of unprovided medical attention of his shoulders\#wre

he was handcuffed behind his back and lifted off the ground with both

arms, he has complained of the pain he suffers of a plate and mult
Screws immobilized of a distal fibula fracture in his right anklel
the problems he has with high blood pressure that has resulted in

problems from the medication prescribed from Health Services.

iple
and-

kidney

On March 25,2018 the plaintiff complained on a Step l grievance that

Health Services on 3/19/18 that he was having pain in his right ankle/

§o the nurse practitioner Ms. Ruby scheduled him for x-rays on 3/21/18.

After the xarays exhibite steel pins.and screws fastened to his ankle

?`she interviewed him with her rendition of an interrogation asking him "hb‘¢r did

he plan to provide for his family and self if he could'nt work his

EDCJ¥ID job assignment in the laundry department“y see Exhibit (D)

He further complained about the temperture extremes that he was e
periencing, dizzy spells due to the heat and the smell of the natu

-9as from the dryers machines and Ms. Ruby stated " it Texas .......

3.

new

ral

its

 

Case 4:18-cV-O4464 -Document 1-1 Filed in TXSD on 11/26/18 Page 6 of 11

gonna be hot". The plaintiff has diligently complained about the

ieli-

berate_indifferences by both medical and the institutional jila&§gned

by the Jr. Warden Kevin Belt that conflicts with his medical restn
`The plaintiff further complained on Step 2 grievance that;kmie@®

miscontrued his complaint at Step l. The plaintiff has since suf®

;ctions.
lliam§::

aredd

lside effects from the prescribed medication for high:blood pressure,

pain and suffering from Health Service neglect of treatment for his

shoulder injury and pain and suffering franthermglax:resolution re

gu;ire.d

for the extreme work assignment against his medical retrictions, see

Exhibits (C) and (E);

II.

PLRA Requirements:

The PLRA requires that prisoners exhaust all available admhnmtrmjve

remedies prior to challenging prison conditions under § 1983. Furt

her

the PLRA allows a defendant to delay replying to a complaint untilthe

courts orders a reply based on a finding that the plaintiff has a

reasonable opportunity to prevail on the merits.

Other provision of the PLRA revise judicial procedure forxjaimsdilediby

prisoners, The statute requires, to the extent practicable, that pre-

trial proceedings in § 1983 cases be conducted with telecommndcathm

technology to prevent removal of therprisoner from the facility. It

also allows hearings to be conducted at the prison with counsel par-

-ticipating through UNecommndcmjons technology, if practicable.

Courts may impose mm%$ary liability under § 1983 only against persons

responsible for the deprivation of rights secured by Constitution

federal law. A State is not a Fperson" within the meaning of § 19

and

83.

 

Case 4:18-cV-O4464 Document 1-1 Filed in TXSD on 11/26/18 Page 7 of 11

' Furthermore, a suit against a state official in hi or her officia
capacity is "no different from a suit against the State", and unde
the Eleventh Amendment a plaintiff can win only injunctive'relief
against such defendants. However, state officials can be sued in t
individual capacities (as opposed to official capacities) for mone

damages.
III.

Legal Auhorities:

Texas Government Annotated 501.151 Complaints:

ri_`

heir

tary

(a) The committee shall maintain a file on each written complahn:filed

by a member of the general public. The file must include:
(l) the name of the person that filed the complaint;
(2) the date the complaint is received by the committee;

(3) the subject matter of the complaint;

(4) the name of each person contacted in relation to the complaint;

(5) a summary of the results of the review or investigation of the'

complaint and

(6) an explanation of the reason the file was closed, if the com~

mittee closed the file without taking action other than to in-

vestigate the complaint.
(b) The committee shall make information available describing its
procedures for the complaint investigation and resolution.
(c) The committee at least quarterly until final disposition of t

complaint, shall notify the person filing the complaint and a

 

hev

ach

Case 4:18-cV-O4464 Document 1-1 Filed in TXSD on 11/26/18 Page 8 of 11

person who isla subject of the complaint of the status cf investi

tion unless the notice would jeopardize an undercover investigati

Ol'\.

On March 25,2018 the plaintiff Earnest Blueitt Jr. filed an comp&Hnt

with Health Services_about the medical restrictions he was given
how the Institutional Classification Commttee was working him aga
hissmedical restrictions, see Exhibit (C) and (E). Jamie Williams
Sr. Practice-Manager miscohtrued/the plaintiff's complaint as if
was-jrequestingg more restrictions or a change of_retrictions§ Sh
concluded that her investigation per supervisors advised her that
plaintiff is able to sit as needed during the course of the job.
supervisors that she is speaking of are the Unit Laundry Captain
the Unit Jr. Warden Kevin Belt. As superintendent at the cID Gor
Unit the warden must establish an Inmate Liaison Committee (ILC).
This committee 's goal is to promote the accurate distribution a
exchange of information. The ILC must discuss the prisoner's gene
welfare with prison officials.

The Eight Amendment protects the plaintiff's rights to be free f

cruel and mnu@xn_punishment. The U.S. Supreme Court has decided t

failing to provide adequate medical careéto prisoners violates th'

amendment. In 1976, the Court expained in Estellerv.wGamblebthat“

liberate indifference" --purposely ignoring the "serious medice

needs" of a prisoner -- amounts to Fcruel and unusual punishment

forbidden by the Eight Amendment.
In addition, the Supreme Court ruled that claims for violation o

right to medical care have an objective component and a subjectiv

component. A prisoner must first provevthat>the harm was "sufEcim

and
inst
Fthe
he
`e
the
The
and

69

nd

ral

I`Om

hat

fthe

fD

mly

 

Case 4:18-cV-O4464 Document l-l Filed in TXSD on 11/26/18 Page 9 of,ll

serious" (the objective component). The prisoner must aiso show that
the prison official was responsible for the harm, knew and ignored
"an excessive risk to [the] inmatei's] health or safety" (the sub-
jective component). However, the medical care that the prisoner res
ceive shoukineet an acceptable standard of treatment and care hiterms
of mordern medicine and technology and current beliefs about human decency.
On August 28,2018, Plaintiff was scheduled for cronic care lab, on
August 31,2018, Plaintiff requested medical assistance for shoulder
pain, and Health Service (Goldie Jones a Certified Madication Aid),
refused medical assistance stating that theydahmif?s pmi&emims;re-
viously been addressed_and refused him to see the Nurse Practit»i»oner..l\'ls;; Ruby.
On several occassions Goldie Jones has intercepted and interferred
with the piaidtiff+a request for maaieai assistan@a;a_a;éé§$intnents-
On August 5,2018 the plaintiff was scheluled for a lab appointment
because of abnormal kidneys- On August 28,2018 the plaintiff wasseen
kby DA Ruby, where she gave the diagnosis of the nature of hisanmmsl
kidneys. The plaintiff is a cronic care patiant with conditions of
‘Highblood Pressure, Fractured Right Ankle, Dislocated'Shoulders,and
because of the medicationi@:wmat@e$&ibéifor high blood pressure he
suffers problems with his kidneys. DA Ruby(Nurse Practitioner) pre-
sribed Metroprol used to relax:hisrblobd vesselsuand to slow down
hisxheart rate to improve likelihood of a heat/attack/ also used to
treat migranes and movement disorders;;
From taking this medication the plaintiffchas experienced dfzzinessz
tirednesswxdepression,stamach pain,gconstipation, runny nose,seanng

ifdf his hands and feet, weight gain and heart beat.

 

CaSe 4:18-CV-O4464 Document 1-1 Filed in TXSD on 11/26/18 Page 10 of 11

The plaintiff was prescribed Hydrochlorthizide--for high blood
sure, and the plaintiff has sufferred joint pain, a rash, weight

yellow eyes/skin, sore throat, shortless of breath and chest pain

pres-
gain,

S.

The plaintiff was prescribed Gemfibrizil-_ for chlolestroel to lower{

lower the risk of heart attack and stroke. Since taking this mchatidn

the plaintiff has sufferred the side effects of dizziness, drous
diarrehea, stomach pain and impotence.
Since the kidley appointment she has upgraded the Lisinopril (fo
high blood pressure&, from lOmm to dOmm.
The Plaintiff has complained to medical that his blood pressurew
high because of anxiety, where he constantly weary about welfare
his young son's health condition with seizures. Hewwas ignored by
the Phych Physician as well as Ms. Ruby and placed on the above m
ntion<that has serious ly damaged his kidneysl
IV.

Conclusion:
Courts are likely to respect the opinions of prison medical sta
who have made "informed" medical judgments or decisions. But, the
court may find an informed judgment was made, allowing for the Ei

Amendment Claim. Ajugment may not be informed if, in response to

 

iness,

is
of
both

edica-

ff

ght

a

prisoner's medical condition, order diagnostic test, send the prhxmer

'to a specialist, or consult the prisoner's medical records before
stopping medication. An "UNINFORMED" decision may be found to be
‘"deliberately indifferent", see Tillery v. Qwens/ 719 F. Supp. 12

1308 (W.D. Pa. 1989) affd, 907 F.2d 418 (3d CIR. 1990)(holdingltt

 

if an informed judgment has not`been made, the court may find ang

Amendment Claim). The 8th Amendment protects the Plaintiff from c

|
l
!
i

&`3`.

565
at
8th

ruel

Case 4:18-cV-O4464 Document 1-1 Filed in TXSD on 11/26/18 Page 11 of 11

and unusual punishment. U.S. Const. amend. VIII (Nor [shall] cruel and

unusual punishment [be] inflicted).

PRAYER FOR RELIEF

 

WHEREFORE PREMISES CONSIDERED, the plantiff Earnest Blueitt Jr.

prays this Honoable Court grants monetary relief.

Respectfully submitted

 

